
QuickLinks -- Click here to rapidly navigate through this document


EMPLOYMENT AGREEMENT


        This is an Employment Agreement entered into between
PracticeWorks, Inc., a Delaware corporation, or "PracticeWorks", and C. Lamar
Roberts, or "Executive", the terms and conditions of which are as follows:

§ 1.        TERM OF EMPLOYMENT

        Subject to the terms and conditions set forth in this Employment
Agreement, PracticeWorks agrees to employ Executive and Executive agrees to be
employed by PracticeWorks for an initial term of two years, starting on May 1,
2001 and ending on the second anniversary of such date; provided, however, this
initial two year term automatically shall extend for one additional year on such
second anniversary date and on each subsequent anniversary of such date unless
PracticeWorks or Executive notifies the other pursuant to § 6(a) that no such
extension will be effected at least six months before such anniversary date. The
date described in this § 1 on which Executive starts his employment with
PracticeWorks shall be referred to in this Employment Agreement as the "Starting
Date". The employment term described in this § 1 shall be referred to in this
Employment Agreement as the "Term".

§ 2.        POSITION AND DUTIES AND RESPONSIBILITIES

        (a)        Position. Executive shall be the Vice President of Sales and
Marketing of PracticeWorks.

        (b)        Duties and Responsibilities. Executive's duties and
responsibilities shall be those normally associated with Executive's position as
a vice president of sales and marketing plus any additional duties and
responsibilities that PracticeWorks' Board of Directors from time to time may
assign orally or in writing to Executive. Executive shall report to
PracticeWorks' President and Chief Executive Officer and shall have such powers
as may be delegated to him by such board. Executive shall undertake to perform
all Executive's duties and responsibilities for PracticeWorks in good faith and
on a full-time basis and shall at all times act in the course of Executive's
employment under this Employment Agreement in the best interest of
PracticeWorks.

§ 3.        COMPENSATION AND BENEFITS

        (a)        Base Salary. Executive's initial base salary shall be
$180,000.00 per year, which base salary shall be payable in accordance with
PracticeWorks' standard payroll practices and policies for senior executives and
shall be subject to such withholdings as required by law or as otherwise
permissible under such practices or policies. Executive's base salary shall be
subject to periodic adjustments as determined by the Compensation Committee of
PracticeWorks' Board of Directors.

        (b)        Bonus and Other Incentive Compensation. Executive during the
Term shall be eligible to receive a bonus or bonuses aggregating up to fifty
percent (50%) of base salary and other incentive compensation pursuant to such
unique or general plans or programs as the Compensation Committee of
PracticeWorks' Board of Directors shall make available to Executive. The goals
and objectives required to achieve payment of a bonus shall be set forth in
Exhibit A attached hereto (or to be attached hereto) and incorporated herein by
this reference. Exhibit A may be replaced, revised or updated from time to time
by agreement of the parties during the Term. Notwithstanding anything to the
contrary on Exhibit A, Bonuses are not payable for any time period (i) through
the last day of which Executive is not employed under this Employment Agreement,
or (ii) during which an event, occurrence or breach of this Employment Agreement
takes place that, with any required notice, lapse of time or compliance with
procedures under Section 4, constitutes Cause for termination under Section 4.

        (c)        Employee Benefit Plans. Executive shall be eligible to
participate in the employee benefit plans, programs and policies maintained by
PracticeWorks for similarly situated executives in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time.

--------------------------------------------------------------------------------


        (d)        Option Grants. PracticeWorks shall grant to Executive options
to purchase shares of the common stock of PracticeWorks at its discretion. Each
option grant shall be evidenced by an option certificate or agreement which
shall contain all the terms and conditional applicable to each such option
grant.

        (e)        Vacation. Executive shall accrue five weeks of vacation
during each successive one year period in the Term, which vacation time shall be
taken at such time or times in each such one year period so as not to materially
and adversely interfere with the business of PracticeWorks. Unused vacation may
not be carried over from any such one year period to any other such one year
period.

        (f)        Automobile Allowance. PracticeWorks shall (in addition to any
other compensation under this Employment Agreement) pay Executive One Thousand
Dollars ($1,000) per month as an automobile allowance. Executive shall have the
right to use such automobile allowance as Executive sees fit.

§ 4.        TERMINATION OF EMPLOYMENT

        (a)        Termination By PracticeWorks Other Than For Cause Or
Disability Or By Executive For Good Reason.

        (1)  PracticeWorks shall have the right to terminate Executive's
employment at any time, and Executive shall have the right to resign at any
time. However, a notice under § 1 that no extension of Executive's Term will be
effected shall not constitute a termination of Executive's employment by
PracticeWorks or a resignation by Executive. If either PracticeWorks or
Executive elects to give such notice, PracticeWorks' only obligation to
Executive under this Employment Agreement after the expiration of the Term shall
be to pay Executive's earned but unpaid salary then in effect under § 3(a), if
any, until the date the Term expired.

        (2)  If PracticeWorks terminates Executive's employment other than for
Cause or Disability or Executive resigns for Good Reason, PracticeWorks shall
(in lieu of any other severance benefits under any of PracticeWorks' employee
benefit plans, programs or policies) pay Executive an amount in a lump sum equal
to one times Executive's base salary as in effect under § 3(a) either
immediately before Executive's termination of employment or on the first day of
the Term, whichever is greater. Such payment shall be made within five business
days after the date Executive's employment is terminated. Executive waives
Executive's rights, if any, to have such payment taken into account in computing
any other benefits payable to, or on behalf of, Executive by PracticeWorks.

        (b)        Termination By PracticeWorks For Cause or By Executive Other
Than For Good Reason.

        (1)  PracticeWorks shall have the right to terminate Executive's
employment at any time for Cause, and Executive shall have the right to resign
at any time other than for Good Reason.

        (2)  If PracticeWorks terminates Executive's employment for Cause or
Executive resigns other than for Good Reason, PracticeWorks only obligation to
Executive under this Employment Agreement shall be to pay Executive's earned but
unpaid base salary then in effect under § 3(a), if any, up to the date
Executive's employment terminates. Furthermore, if terminated for Cause,
Executive shall forfeit Executive's right to exercise any outstanding options to
purchase common stock of PracticeWorks no later than thirty days after the date
Executive's employment so terminates.

        (c)        Cause. The term "Cause" as used in this Employment Agreement
means

        (1)  Executive has engaged in conduct which in the judgment of
PracticeWorks' Board of Directors constitutes gross negligence, gross misconduct
or gross neglect in the performance of Executive's duties and responsibilities
under this Employment Agreement, including conduct

2

--------------------------------------------------------------------------------

resulting or intending to result directly or indirectly in gain or personal
enrichment for Executive at PracticeWorks' expense;

        (2)  Executive has been convicted of a felony for fraud, embezzlement or
theft; or

        (3)  Executive has engaged in a breach of any provision of this
Employment Agreement which Executive has failed to cure within thirty days after
Executive has notice of such breach from PracticeWorks' Board of Directors;
provided, however,

        (4)  No "Cause" shall exist under this Employment Agreement unless
(i) Executive has been provided a detailed, written statement of the basis for
PracticeWorks' belief that "Cause" exists and an opportunity to meet with
PracticeWorks' Board of Directors (together with Executive's counsel (if
Executive chooses to have Executive's counsel present at such meeting)) after
Executive has had a reasonable period in which to review such statement and
(ii) PracticeWorks' Board of Directors determines (after such meeting, if
Executive meets with PracticeWorks' Board of Directors) reasonably and in good
faith and by the affirmative vote of not less than a majority of the members of
PracticeWorks' Board of Directors then in office at a meeting called and held
for such purpose that "Cause" does exist under this Employment Agreement.

        (d)        Good Reason. The term "Good Reason" means

        (1)  Any material reduction in Executive's base salary;

        (2)  A material reduction in Executive's job functions, duties or
responsibilities, or a similar change in Executive's reporting relationships;

        (3)  A relocation of Executive's primary work site more than one hundred
miles from Executive's current primary work site absent Executive's consent; or

        (4)  Any material breach of any of the terms of this Employment
Agreement by PracticeWorks; provided, however,

        (5)  No Good Reason shall exist unless (i) Executive gives PracticeWorks
a detailed, written statement of the basis for Executive's belief that Good
Reason exists and gives PracticeWorks a fifteen day period after the delivery of
such statement to cure the basis for such belief and (ii) Executive actually
submits Executive's resignation to PracticeWorks' Board of Directors during the
sixty day period which begins immediately after the end of such fifteen day
period if Executive reasonably and in good faith determines that Good Reason
continues to exist after the end of such fifteen day period.

        (e)        Termination for Disability or Death.

        (1)  PracticeWorks shall have the right to terminate Executive's
employment on or after the date Executive has a Disability, and Executive's
employment shall terminate at Executive's death.

        (2)  If Executive's employment terminates under this § 4(e),
PracticeWorks' only obligation under this Employment Agreement shall be to pay
Executive or, if Executive dies, Executive's estate any earned but unpaid base
salary then in effect under § 3(a) through the date Executive's employment
terminates.

        The term "Disability" as used in this Employment Agreement means the
suffering by Executive for at least a 180 consecutive day period of a physical
or mental condition resulting from bodily injury, disease, or mental disorder
which renders Executive incapable of continuing even with reasonable
accommodation to perform the essential functions of Executive's job.
PracticeWorks' Board of Directors shall determine whether Executive has a
Disability. If Executive disputes such determination, the issue shall be
submitted to a panel consisting of three physicians who specialize in the
physical or mental condition from which Executive suffers, one appointed and
paid by PracticeWorks, one

3

--------------------------------------------------------------------------------

appointed and paid by Executive and the third appointed by these two physicians
and paid one-half by PracticeWorks and one-half by Executive. The determination
as to whether Executive has a Disability shall be made by such panel and shall
be binding on PracticeWorks and on Executive.

        (f)        Change in Control. If there is a "Change in Control",
Executive's right to exercise all outstanding stock options which have been
granted to Executive by PracticeWorks shall immediately become 100% vested and
non-forfeitable and, further, Executive shall have the right in Executive's sole
discretion upon two weeks advance written notice to resign Executive's
employment as of any date within the six month period immediately following the
date of such Change in Control, in which event PracticeWorks shall pay to
Executive on the date of the termination of Executive's employment an amount
equal to one times Executive's then base salary as in effect under § 3(a) or
Executive's base salary in effect under § 3(a) on the first day of the Term,
whichever is greater, and PracticeWorks thereafter shall make any "Gross-Up
Payment" called for under this § 4(f) to Executive. Executive waives Executive's
right, if any, to have any and all such options (to the extent an exercise right
is accelerated under this § 4(f)) and payments taken into account in computing
any other benefits payable to, or on behalf of, Executive by PracticeWorks.

        The term "Change in Control" as used in this Employment Agreement means:

        (1)  The acquisition at any time after the effective date of the
spin-off of PracticeWorks by InfoCure Corporation by any person, entity or
"group" within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (excluding, for this purpose, PracticeWorks, its
affiliates, or any employee benefit plan of PracticeWorks or any of its
affiliates) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such securities law) of more than fifty percent of either the
then outstanding shares of common stock of PracticeWorks or of the combined
voting power of PracticeWorks' then outstanding voting securities or any such
acquisition of more than fifty percent of either such common stock or voting
securities of PracticeWorks or of the combined voting power of PracticeWorks'
then outstanding voting securities except for an acquisition resulting from a
disposition of such stock or securities effected by PracticeWorks or a public
offering by PracticeWorks;

        (2)  The individuals who, immediately after the effective date of the
spin-off of PracticeWorks by InfoCure Corporation, constitute the members of the
Board of Directors of PracticeWorks, who shall be referred to as the "Incumbent
Members", cease for any reason to constitute at least a majority of such Board
of Directors, provided that any individual becoming a member after the date of
this Employment Agreement whose election, or nomination for election by
PracticeWorks' shareholders, was approved by a vote of at least a majority of
the then Incumbent Members shall be considered as though such individual was an
Incumbent Member; or

        (3)  The approval by the shareholders of PracticeWorks at any time after
the effective date of the spin-off of PracticeWorks by InfoCure Corporation of
(i) a merger, consolidation or other reorganization where, in each case, with
respect to which persons who were the shareholders of PracticeWorks immediately
prior to such merger, consolidation or other reorganization, immediately
thereafter, they do not own more than fifty percent of the combined voting power
of the merged, consolidated or reorganized PracticeWorks' then outstanding
voting securities, or of (ii) the sale of all or substantially all of the assets
of PracticeWorks; provided, however, in such event the Change in Control
described in this § 4(f) will be deemed to have occurred immediately prior to
such shareholder approval.

        If PracticeWorks or PracticeWorks' accountants determine that the option
exercise right and the one times base salary payment called for under this
§ 4(f) plus any other payments or benefits made available to Executive by
PracticeWorks upon a Change in Control will result in Executive being subject to
an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended, or "Code", or if such an excise tax is assessed against Executive as a
result of such option exercise right or payment

4

--------------------------------------------------------------------------------

or other benefits, PracticeWorks shall make a "Gross Up Payment" to or on behalf
of Executive as and when each and any such determination or assessment, as
applicable, is made, provided Executive takes such action (other than waiving
Executive's right to any payments or benefits otherwise due from PracticeWorks)
as PracticeWorks reasonably requests under the circumstances to mitigate or
challenge such tax; provided, however, if PracticeWorks or PracticeWorks'
accountants determine that no Gross Up Payment would be payable under this
§ 4(f) if Executive waives Executive's right to receive a part of such payments
and such part does not exceed $10,000, Executive agrees to irrevocably waive
Executive's right to receive such part of such payments if an independent
accountant or lawyer retained by Executive and paid by PracticeWorks agrees with
the determination made by PracticeWorks or PracticeWorks' accountants.

        The term "Gross Up Payment" as used in this Employment Agreement shall
mean a payment to or on behalf of Executive which shall be sufficient to pay
(i) any excise tax described in this § 4(f) in full, (ii) any federal, state and
local income tax and social security or other employment tax on the payment made
to pay such excise tax as well as any additional excise tax on such payment and
(iii) any interest or penalties assessed by the Internal Revenue Service on
Executive if such interest or penalties are attributable to PracticeWorks'
failure to comply with its obligations under this § 4(f) or applicable law. Any
determination under this § 4(f) by PracticeWorks or PracticeWorks' accountants
shall be made in accordance with Section 280G of the Code and any applicable
related regulations (whether proposed, temporary or final) and any related
Internal Revenue Service rulings and any related case law and, if PracticeWorks
reasonably requests that Executive take action to mitigate or challenge, or to
mitigate and challenge, any such tax or assessment and Executive complies with
such request, PracticeWorks shall provide Executive with such information and
such expert advice and assistance from PracticeWorks' accountants, lawyers and
other advisors as Executive may reasonably request and shall pay for all
expenses incurred in effecting such compliance and any related fines, penalties,
interest and other assessments.

        (g)        Benefits at Termination of Employment. Executive upon
Executive's termination of employment shall have the right to receive any
benefits payable under PracticeWorks' employee benefit plans, programs and
policies which Executive otherwise has a nonforfeitable right to receive under
the terms of such plans, programs and policies (other than severance benefits)
independent of Executive's rights under this Employment Agreement in addition to
any base salary under § 3(a) which accrued as of the termination date and are
expressly payable under this § 4 without regard to the reason for such
termination of employment.

§ 5.        COVENANTS BY EXECUTIVE

        (a)        PracticeWorks Property.

        (1)  Executive upon the termination of Executive's employment for any
reason or, if earlier, upon PracticeWorks request shall promptly return all
"Property" which had been entrusted or made available to Executive by
PracticeWorks.

        (2)  The term "Property" means all records, files, memoranda, reports,
price lists, customer lists, drawings, plans, sketches, keys, codes, computer
hardware and software and other property of any kind or description prepared,
used or possessed by Executive during Executive's employment by PracticeWorks
and, if applicable, any of its affiliates (and any duplicates of any such
property) together with any and all information, ideas, concepts, discoveries,
and inventions and the like conceived, made, developed or acquired at any time
by Executive individually or, with others during Executive's employment which
relate to PracticeWorks business, products or services.

        (b)        Trade Secrets.

        (1)  Executive agrees that Executive will hold in a fiduciary capacity
for the benefit of PracticeWorks, and any of its affiliates, and will not
directly or indirectly use or disclose, any

5

--------------------------------------------------------------------------------

"Trade Secret" that Executive may have acquired during the term of Executive's
employment by PracticeWorks or any of its affiliates for so long as such
information remains a Trade Secret.

        (2)  The term "Trade Secret" means information, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers that (a) derives economic value, actual or potential, from not
being generally known to, and not being generally readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use and (b) is the subject of reasonable efforts by PracticeWorks and any of
its affiliates to maintain its secrecy.

        (3)  This § 5(b) and § 5(c) are intended to provide rights to
PracticeWorks which are in addition to, not in lieu of, those rights
PracticeWorks has under the common law or applicable statutes for the protection
of trade secrets.

        (c)        Confidential Information.

        (1)  Executive while employed under this Employment Agreement and
thereafter during the "Restricted Period" shall hold in a fiduciary capacity for
the benefit of PracticeWorks and any of its affiliates, and shall not directly
or indirectly use or disclose, any "Confidential Information" that Executive may
have acquired (whether or not developed or compiled by Executive and whether or
not Executive is authorized to have access to such information) during the term
of, and in the course of, or as a result of Executive's employment by
PracticeWorks or any of its affiliates.

        (2)  The term "Confidential Information" means any secret, confidential
or proprietary information possessed by PracticeWorks or any of its affiliates
relating to their businesses, including, without limitation, trade secrets,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws, computer software programs (including
object code and source code), data and documentation data, base technologies,
systems, structures and architectures, inventions and ideas, past current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans and new
personnel acquisition plans (not otherwise included in the definition of a Trade
Secret under this Employment Agreement) that has not become generally available
to the public by the act of one who has the right to disclose such information
without violating any right of PracticeWorks or any of its affiliates.
Confidential Information may include, but not be limited to, future business
plans, licensing strategies, advertising campaigns, information regarding
customers, Executives and independent contractors and the terms and conditions
of this Employment Agreement.

        (d)        Restricted Period. The term "Restricted Period" as used in
the Employment Agreement shall mean the twenty-four month period which starts on
the date Executive's employment terminates with PracticeWorks without regard to
whether such termination comes before or after the end of the Term.

        (e)        Nonsolicitation of Customers or Employees.

        (1)  Executive (i) while employed under this Employment Agreement shall
not, on Executive's own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise (other
than PracticeWorks or one of its affiliates), solicit Competing Business of
customers of PracticeWorks or any of its affiliates and (ii) during the
Restricted Period shall not, on Executive's own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit Competing Business of customers of PracticeWorks
or any of its affiliates with whom Executive

6

--------------------------------------------------------------------------------

within the twenty-four month period immediately preceding the beginning of the
Restricted Period had or made contact with in the course of Executive's
employment by PracticeWorks.

        (2)  Executive (i) while employed under this Employment Agreement shall
not, either directly or indirectly, call on, solicit or attempt to induce any
other officer, employee or independent contractor of PracticeWorks or any of its
affiliates to terminate his or her employment with PracticeWorks or any of its
affiliates and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminated his or her
employment), and (ii) during the Restricted Period, shall not, either directly
or indirectly, call on, solicit or attempt to induce any other officer, employee
or independent contractor of PracticeWorks or any of its affiliates with whom
Executive had contact, knowledge of, or association in the course of Executive's
employment with PracticeWorks or any of its affiliates as the case may be,
during the twelve month period immediately preceding the beginning of the
Restricted Period, to terminate his or her employment with PracticeWorks or any
of its affiliates and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminating his or her
employment).

        (3)  The term "Competing Business" as used in this Employment Agreement
means the development, marketing, selling, licensing or servicing of computer
hardware or software to dental healthcare providers or the business of providing
electronic data interchange or other electronic commerce and internet services
to the dental healthcare industry including, without limitation, electronic
claims processing, rendering of patient statements, serving as an electronic
claims clearinghouse or providing insurance processing and filing of paper
claims.

        (f)        Noncompetition Obligation. Executive while employed under
this Employment Agreement and thereafter during the Restricted Period and within
the States of California, Georgia, Indiana or Maryland, shall not organize or
form any other business that will conduct Competing Business and shall not
engage in the executive management of, or provide consulting concerning the
executive management of, Competing Business on behalf of any business other than
PracticeWorks or its affiliates. Executive acknowledges and agrees that the
states identified in this § 5(f) are states in which Executive performs services
for PracticeWorks by being actively engaged as a member of PracticeWorks'
executive management team in PracticeWorks' operations in these states.

        (g)        Reasonable and Continuing Obligations. Executive agrees that
Executive's obligations under this § 5 are obligations which will continue
beyond the date Executive's employment terminates and that such obligations are
reasonable and necessary to protect PracticeWorks' legitimate business
interests. PracticeWorks in addition shall have the right to take such other
action as PracticeWorks deems necessary or appropriate to compel compliance with
the provisions of this § 5.

        (h)        Remedy for Breach. Executive agrees that the remedies at law
of PracticeWorks for any actual or threatened breach by Executive of the
covenants in this § 5 would be inadequate and that PracticeWorks shall be
entitled to specific performance of the covenants in this § 5, including entry
of an ex parte, temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this § 5, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which PracticeWorks may be legally
entitled to recover. Executive acknowledges and agrees that the covenants in
this § 5 shall be construed as agreements independent of any other provision of
this or any other agreement between PracticeWorks and Executive, and that the
existence of any claim or cause of action by Executive against PracticeWorks,
whether predicated upon this Employment Agreement or any other agreement, shall
not constitute a defense to the enforcement by PracticeWorks of such covenants.

7

--------------------------------------------------------------------------------


§ 6.        MISCELLANEOUS

        (a)        Notices. Notices and all other communications shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail. Notices to
PracticeWorks shall be sent to PracticeWorks, Inc., 1765 The Exchange, Suite
200, Atlanta, Georgia 30339, Attention: Corporate Secretary. Notices and
communications to Executive shall be sent to the address Executive most recently
provided to PracticeWorks.

        (b)        No Waiver. Except for the notice described in § 6(a), no
failure by either PracticeWorks or Executive at any time to give notice of any
breach by the other of, or to require compliance with, any condition or
provision of this Employment Agreement shall be deemed a waiver of any
provisions or conditions of this Employment Agreement.

        (c)        Delaware Law and Georgia Courts. This Employment Agreement
shall be governed by Delaware law without reference to the choice of law
principles thereof. Any litigation that may be brought by either PracticeWorks
or Executive involving the enforcement of this Employment Agreement or any
rights, duties, or obligations under this Employment Agreement, shall be brought
exclusively in either the state courts in and for Cobb County, Georgia or the
United States District Court, Northern District of Georgia, Atlanta Division.

        (d)        Assignment. This Employment Agreement shall be binding upon
and inure to the benefit of PracticeWorks and any successor to all or
substantially all of the business or assets of PracticeWorks. PracticeWorks may
assign this Employment Agreement to any affiliate or successor, and no such
assignment shall be treated as a termination of Executive's employment under
this Employment Agreement. Executive's rights and obligations under this
Employment Agreement are personal and shall not be assigned or transferred.

        (e)        Other Agreements. This Employment Agreement replaces and
merges any and all previous agreements and understandings regarding all the
terms and conditions of Executive's employment relationship with PracticeWorks,
and this Employment Agreement constitutes the entire agreement between
PracticeWorks and Executive with respect to such terms and conditions.

        (f)        Amendment. No amendment to this Employment Agreement shall be
effective unless it is in writing and signed by PracticeWorks and by Executive.

        (g)        Invalidity. If any part of this Employment Agreement is held
by a court of competent jurisdiction to be invalid or otherwise unenforceable,
the remaining part shall be unaffected and shall continue in full force and
effect, and the invalid or otherwise unenforceable part shall be deemed not to
be part of this Employment Agreement.

        IN WITNESS WHEREOF, PracticeWorks and Executive have executed this
Employment Agreement in multiple originals to be effective on the first date of
the Term.

PRACTICEWORKS, INC.     EXECUTIVE
By:  /s/  JAMES K. PRICE    
        James K. Price
        President
 
 
By:  /s/  LAMAR ROBERTS   
        C. Lamar Roberts
        Vice President
        of Sales and Marketing
Date:
 
 
Date:

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
